DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference number (329) is shown but not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  “the third coolants” appears to be a typographical error of “coolant”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1-10, it is not clear whether the reference numbers in the claims are part of the scope of the claim.  Furthermore, reference numbers (3199) and (316) in claim 4 are not found in the drawing or in the specification.  

Regarding claim 1, the limitation of “two coolant circulation lines in which coolant independently flows relative to two parts among various electronic parts” and “the coolant flowing in the two coolant circulation lines (w)” renders the scope of the claim indefinite since it is not clear whether applicant is claiming that a single coolant is flowing into two circulation lines or each of the circulation line has its own coolant as described in the specification. Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

9 recites the limitation "the first coolant" and “the second coolant” and “third coolants” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the heater core” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. It is assumed that the coolants flows in the two coolant circulation lines and in which each coolant independently flows relative to two parts among various electronic parts. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the refrigerant heat exchanger as claimed in combination with the exterior heat exchanger, evaporator and two circulation lines. Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kadle et al. (EP 2629032) discloses a unitary heat pump air conditioner.
Kowsky et al. (US 9,879,891) discloses a unitary heat pump.
Katoh (US 2014/0345312A1) discloses a heat exchanger and heat pump cycle.
Kadle et al (US 2012/0222846A1) discloses a unitary heat pump.

Lavanchy et al. (US 8,443,869) discloses a condenser type welded plate type heat exchanger.
Enomoto et al. (US 2015/0101789A1) discloses a thermal management system for vehicle.
Robinet et al. (US 2008/0295535A1) discloses an active high voltage liquid cooled thermal management system.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THO V DUONG/           Examiner, Art Unit 3763